DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to Amendment filed on June 24, 2022. Claims 1-20 are pending. Claims 5, 9, 15 and 19 are amended. Claim 20 is newly added. 

Response to Arguments
Referring to the objection to claims 5 and 15, Applicant’s amendments are acknowledged. As such, the objection to the aforenoted claims is withdrawn.
Referring to the 35 USC 112(b) rejection of claims 9 and 19, Applicant’s amendments are acknowledged, however fail to overcome the lack of antecedent basis in the limitation ‘the at least one second knowledge graph’ in line 2. As such, the 35 USC 112(b) for the aforenoted claims is maintained. 
Applicant's arguments filed on June 24, 2022 with respect to claims 1-19 have been fully considered but they are not persuasive.
Referring to claim 1, Applicant argues that Kohlmeier does not discloses that the enriched data layer is generated based on the plurality of knowledge graphs and are connected via the enriched data layer. However, Examiner respectfully disagrees. Kohlmeier discloses that the information graph in Fig 2 is modeled after an online encyclopedia or other online information source or content repository [para 28] and also discloses that information within (multiple) curated and ingested knowledge graphs such as online encyclopedia articles and their links are captured and used by a productivity application in order to suggest interesting potentially non-obvious topics to users (i.e. by matching starting node to the ICC connection cluster in information graph comprising nodes connected by edges, Fig 2) [para 28]. 
Kohlmeier also discloses that the articles from the online encyclopedia are modeled as an information graph, wherein the articles are represented as nodes in the information graph data structure [see para 31, Fig 2 and specification]. Examiner submits that because the online encyclopedia articles and links are captured from multiple curated and ingested knowledge graphs, the nodes within the information graph structure in Fig 2 of Kohlmeier contain content from the multiple knowledge graphs. As such, Examiner maintains that Kohlmeier does teach that the enriched data layer is generated based on the plurality of knowledge graphs, as claimed.
The rejections of claims 2-19 are maintained for at least the reasons stated above with regard to claim 1, and further in view of the new grounds of rejection.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/24/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 19 recite the limitation "the at least one second knowledge graph" in line 2 of the claims.  There is insufficient antecedent basis for this limitation in the claims. For purposes of examination, Examiner will assume that ‘the at least one second knowledge graph’ is one of the plurality of knowledge graphs recited in claims 1 and 11 from which the claims depend.
Due to the 35 USC 112 rejections, the claims have been examined as best understood by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 7, 10, 11, 12, 14, 16 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PGPub 2016/0267166 by Kohlmeier et al (hereafter Kohlmeier).
Referring to claim 1, Kohlmeier discloses a method for generating data visualizations [Fig 2-3 and specification], comprising:
generating an enriched data layer based on a plurality of knowledge graphs [wherein a connection cluster 210 of ICCs (indirect connection clusters) is created by being identified as indirectly related to a node corresponding to a starting topic, para 5-6, 19, 27, 30; Fig 3, elements 300-302, para 43-45; information captured within curated and ingested knowledge graphs such as online encyclopedia articles and their links are used to suggest potentially non-obvious topics to users, the knowledge graph sources modeled as an information graph data structure and accessed by the ICC service to search for content, para 28], the plurality of knowledge graphs including a plurality of first nodes, the enriched data layer including a plurality of second nodes, wherein each of the plurality of second nodes is connected via an edge to at least one of the plurality of first nodes [see knowledge graph connections between starting node 201 to ICC connection cluster 210 to target node 202 in Fig 2 and specification]; and
generating a data visualization based on the enriched data layer and a request for data, wherein the request for data indicates a type of data corresponding to at least one of the plurality of second nodes, wherein the data visualization is generated using data represented by at least one of the plurality of first nodes connected to the at least one of the plurality of second nodes [wherein based on received request including starting topic, a starting node from the knowledge graph can be identified 301, the graph is traversed to identify ICCs corresponding to the request 302, and output corresponding data forming the ICC 303, para 43-46, Fig 3].
Referring to claim 10, the limitations of the claim are similar to those of claim 1 in the form of a non-transitory computer readable medium storing instructions [storage system 815 storing software instructions 810, Fig 8; para 88-89]. As such, claim 10 is rejected for the same reasons as claim 1. 
Referring to claim 11, the limitations of the claim are similar to those of claim 1 in the form of a system [Processing system 800, Fig 8 and specification]. As such, claim 11 is rejected for the same reasons as claim 1. Claim 11 furthermore recites a processing circuitry [processing system 805, para 87], and memory containing instructions executed by the processing circuitry [storage system 815, para 89].
Referring to claims 2 and 12, Kohlmeier discloses that generating the enriched data layer further comprises: generating a universal knowledge graph including the plurality of first nodes and the plurality of second nodes [see information graph data structure, Fig 2 and specification; para 28-29].
Referring to claims 4 and 14, Kohlmeier discloses that the generated data visualization is provided via a graphical user interface [user interface 104, para 22; Fig 8, element 830].
Referring to claims 6 and 16, Kohlmeier discloses that the plurality of second nodes includes a plurality of topic nodes, wherein each topic node represents a topic, wherein each of the plurality of first nodes connected via an edge to one of the topic nodes represents data that is related to the topic [nodes of the information graph represent an article about a specific topic and edges represent links between articles, para 29; set of ICCs are identified that meet a specified criteria e.g. topic for starting node, para 31, Fig 2].
Referring to claims 7 and 17, Kohlmeier discloses determining a vector distance between a topic node of the plurality of topic nodes and a first node of the plurality of first nodes; determining whether the vector distance is below a distance threshold, wherein the data visualization is generated when the vector distance is below the distance threshold [wherein a link overlap scores are determined for nodes and any nodes in the connection of an ICC may be kept or eliminated based on the link overlap score threshold, para 64; link overlap between target and nodes forming connection cluster, para 54, 56].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0267166 by Kohlmeier et al (hereafter Kohlmeier), as applied to claims 2 and 12 above, and further in view of US PGPub 2021/0166141 by Taguchi et al (hereafter Taguchi).
Referring to claims 3 and 13, Kohlmeier discloses all of the above claimed subject matter and also discloses that the information graph in Fig 2 is modeled after an online encyclopedia or other online information source or content repository [para 28] and also discloses that information captured within curated and ingested knowledge graphs such as online encyclopedia articles and their links can be used by a productivity application in order to suggest interesting potentially non-obvious topics to users (i.e. matching starting node to the ICC connection cluster in information graph comprising nodes connected by edges, Fig 2) [para 28]. However, Kohlmeier remains silent as to the information sources within the information graph being from two different knowledge graphs. 
Taguchi teaches generating an integrated graph by dynamically combining knowledge graphs with different domains [para 54, Abstract].
Kohlmeier and Taguchi are analogous art because they are in the same field of endeavor- analyzing and searching knowledge graphs for desired information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information graph data structure of Kohlmeier to model combined content of two different knowledge graphs with different domains as in Taguchi to include more diverse content from which to search because it would achieve predictable results.
It would have been obvious to one of ordinary skill in the art to modify the information graph data structure of Kohlmeier to combine content of two different knowledge graphs with different domains as in Taguchi because it would enable the incorporation of information belonging to multiple domains even in an environment where the information from the multiple domains changes dynamically [Taguchi, para 23]. Furthermore, this modification would be achievable because Kohlmeier and Taguchi are both directed to creating an information graph through the integration of relationships between multiple items from multiple sources of information [Kohlmeier, para 5, Fig 2], wherein Taguchi further defines that these multiple sources of information have different domains. 

Claims 5, 8, 9, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kohlmeier, as applied to claims 4 and 14 above, and further in view of US Patent 10,997,244 issued to Russell et al (hereafter Russell).
Referring to claims 5 and 15, Kohlmeier discloses all of the above claimed subject matter and also discloses that each edge in information graph 410 has a weight that is used during ranking or refining of the ICCs [Kohlmeier, para 55], the refining of the ICCs including eliminating nodes over or under a certain value based on the link overlap score threshold [para 64] and ranking by link overlap score [para 68]. 
However, Kohlmeier remains silent as to the refining specifically based on a user interaction with the graphical user interface. Russell teaches a weighting schema to determine which search related metasets results are returned, the weighted schema based on a weighted count of prior related search queries that resulted in direct clicks, number of data downloads/purchases, number of users who stayed on card for greater than 60 seconds, number of clicks interacting with metaset card etc. [see Fig 6A and specification].
Kohlmeier and Russell are analogous art because they are in the same field of endeavor- analyzing and searching knowledge graphs for desired information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the overlap score of the nodes within the information graph used to refine and rank the ICCs of Kohlmeier with the weighted count of prior related search queries that resulted in direct clicks, number of data downloads/purchases, number of users who stayed on card for greater than 60 seconds, number of clicks interacting with metaset card etc. of Russell because it would enable search results to be returned that are of direct relevance to a user’s technical and content driven needs [Russell, col.. 2, lines 16-20].
It would have been obvious to one of ordinary skill in the art to make this modification because it would only require replacement of the overlap score of Kohlmeier with the weighted count of Russell in ranking or refining ICC content. Furthermore, this modification would be achievable because Kohlmeier discloses that various modifications other than its described embodiments can be implemented [para 151]. 

Referring to claims 8 and 18, Kohlmeier discloses all of the above claimed subject matter and also discloses displaying for output content including content within the set of nodes forming the ICC in the information graph such as article name, text from target article and or text from one or more connector articles [para 46]. 
However, Kohlmeier remains silent as to the nodes specifically being widget nodes, wherein each widget node represents a respective widget of a plurality of widgets, wherein each widget is an interface corresponding to at least one query executed on at least one data source, the selection of at least one widget and the data visualization including at least a portion of the selected at least one widget. 
Russell teaches selecting metaset nodes within a knowledge graph display, wherein a selected metaset node is a widget node because it allows a user to reveal key information about a dataset 705 by rolling over a metaset node. Furthermore Russell discloses that double clicking on a metaset links the user to content of a metaset data card 710 which includes all of the enhanced metaset information available at a data source 720 [col. 13, lines 9-24, Fig 7A].
Kohlmeier and Russell are analogous art because they are in the same field of endeavor- analyzing and searching knowledge graphs for desired information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outputting of article content of Kohlmeier to include the content discovery of metadata cards of Russell because it would enable search results to be returned that are of direct relevance to a user’s technical and content driven needs [Russell, col. 2, lines 16-20].
It would have been obvious to one of ordinary skill in the art to make this modification because both Kohlmeier and Russell are directed to displaying content from one or more associated data sources, wherein Kohlmeier further defines this content display by drilling down to display enhanced metadata associated with the data sources. 

Referring to claims 9 and 19, Kohlmeier discloses all of the above claimed subject matter and also discloses determining link overlap scores (i.e. vector distances) between the nodes in the information graph [para 54, 56, 64] as well as ingesting information from a plurality of knowledge graphs [para 28]. However Kohlmeier remains silent as to generating visualizations between nodes of the knowledge graphs in order based on the plurality of vector distances (i.e. link overlap scores). 
Russell discloses that metasets are weighted as relevant using weighted counts of prior search queries that are represented by the size of the circle 610- the larger the circle the more relevant the metaset is to the query. Similarly, popularity of the metaset is indicated by intensity of the color of the node 615 [col. 12, lines 15-46]. Russell also discloses displaying alternate metaset visualizations including algorithmically relevant sorting displays such as sorting by relevancy 670 or displaying by geographic 660 or temporal references 665 [col. 12, line 47- col. 13, line 5, Fig 6a]. 
 Kohlmeier and Russell are analogous art because they are in the same field of endeavor- analyzing and searching knowledge graphs for desired information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outputting of article content of Kohlmeier to include the sorted visualization display of metadata cards by relevancy of Russell because it would provide users with additional capability to find and discover metasets of relevance to their searches.
It would have been obvious to one of ordinary skill in the art to make this modification because it would achieve predictable results and also because both Kohlmeier and Russell are directed to displaying or visualizing content from one or more associated data sources. Kohlmeier further defines this content display by drilling down to display enhanced metadata associated with the data sources. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kohlmeier, as applied to claim 1 above, and further in view of US PGPub 2017/0068903 by Hakkani-Tur et al (hereafter Hakkani-Tur).
Referring to claim 20, Kohlmeier discloses all of the above claimed subject matter and also discloses a plurality of knowledge graphs [para 28]. However it remains silent as the each of the plurality of knowledge graphs having a respective distinct structure.
Hakkani-Tur teaches that the semantic entity relation detection classifier training implementations described therein can use any knowledge graph format, structure or ontology that models or structures the assertions (relationships between entities) in the knowledge graph [para 38, Fig 3]. Hakkani-Tur furthermore discloses that the knowledge graph is a graph that can combine multiple individual knowledge graphs from one or more sources [para 38, Fig 3].
Kohlmeier and Hakkani-Tur are analogous art because they are in the same field of endeavor- analyzing and searching knowledge graphs for relationships between the data nodes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information graph data structure of Kohlmeier to model entity relationships by combining content of a plurality of knowledge graphs to include the respective distinct knowledge graph formats and structures of Hakkani-Tur because it would allow for the inclusion of more diverse content from sources of distinct formats or structures and because it would achieve predictable results.
It would have been obvious to one of ordinary skill in the art to modify the information graph data structure of Kohlmeier to combine content of knowledge graphs with respective distinct structures as in Hakkani-Tur, because Kohlmeier and Hakkani-Tur are both directed to creating an information graph through the integration of relationships between multiple items from multiple sources of information from knowledge graphs [Kohlmeier, para 5, Fig 2], wherein Hakkani-Tur further defines the structure of the knowledge graphs as distinct. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167